                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE



 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )
 v.                                                        )       No. 2:20-CR-65
                                                           )
 EMORY JACKSON                                             )

                                                  ORDER

         The Court hereby notifies the parties that the trial will commence on Tuesday, March 23, 2021 at

 9:00 a.m. at the James H. Quillen United States Courthouse in Greeneville, Tennessee in Courtroom 420

 before the Honorable J. Ronnie Greer. It is hereby ORDERED that the Lafler-Frye hearing is set for

 Monday, March 22, 2021 at 11:30 a.m. Additionally, all subpoenas previously issued in this case shall

 remain in effect and should reflect the trial time of March 23, 2021 at 9:00 a.m.

         So ordered.

         ENTER:


                                                                        s/J. RONNIE GREER
                                                                   UNITED STATES DISTRICT JUDGE




                                                      1

Case 2:20-cr-00065-JRG-CRW Document 69 Filed 03/04/21 Page 1 of 1 PageID #: 247
